DETAILED ACTION
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 21, 2022 has been entered.  Claims 2 and 16 were cancelled.  Claims 1, 3, 6, 8-12 and 14 were amended.  New claim 17 was added.

Claim Rejections - 35 USC § 103
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Chung et al. (hereinafter “Chung”) (U.S. Pub. No. 2010/0330430A1, already of record) in view of Affinito et al. (hereinafter “Affinito”) (U.S. Pub. No. 20130017441A1, already of record).
Regarding claim 12, Chung teaches a negative electrode plate including a copper current collection plate having a coating layer on both surfaces (SiO coating layer on both sides), the coating layer comprising 40% SiO, 50% carbon-based material, 4% rubber component, 4% CMC, and 2% acetylene black.  A lithium metal layer is formed on the surface of the negative electrode plate (see paragraph 47).  The lithium metal coated on the surface of the negative electrode is fully consumed in an initial activation charge process of the lithium secondary battery. Thereafter, lithium of a metal form does not remain on the electrode surface (lithiated) (see paragraph 33).
Chung is silent as to a protective layer.
Affinito teaches an electrochemical cell wherein an electroactive layer 46 is formed between a protective structure 30 and a current collector 34 (see paragraphs 34, 47 and 48).  The electroactive layer 46 may be formed as a lithium metal layer (see paragraph 34).  The protective structure may be formed as single layer, including a single polymer layer 40 (see paragraph 36).  As a polymer of the polymer layer, poly(vinylidene fluoride) may be used (see paragraph 107).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the protective layer of Affinito on the lithiated coating layers of Chung because Affinito teaches that the protective structure prevents the passage of certain species that may damage the anode (see paragraph 72).

Allowable Subject Matter
Claims 1, 3-6, 8-11, 13-15 and 17 are allowed.
The prior art neither teaches nor suggests the lithium electrode of claim 1, nor the method of preparing a lithium electrode of claim 14.
The closest prior art is Chung and Affinito.
Chung teaches a negative electrode plate including a current collector, SiO-containing coating layers on both surfaces of the current collector, and lithium metal layers formed on the SiO-containing coating layers.  Affinito teaches anode protective layers formed on anode electroactive layers.  In the combination of Chung and Affinito, a total thickness of the negative electrode is limited to about 100 µm as taught by Chung.  Although the term “about” does permit some variability in the thickness beyond 100 µm, it does not encompass a lithium electrode which includes a pair of SiO coating layers which on their own constitute at least 120 µm, in addition the current collector and lithium metal layers which would have their own respective thicknesses.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHAN J ESSEX whose telephone number is (571)270-7866. The examiner can normally be reached Monday - Friday, 8:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571) 272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHAN J ESSEX/Primary Examiner, Art Unit 1727